Citation Nr: 1626355	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  98-08 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc and joint disease, without radiculopathy, claimed as associated with service-connected arthritis of the lumbar spine.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) in 2002 on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At the time of a 2002 Travel Board hearing, two issues were on appeal; a claim for service connection for a lumbar spine disorder and a claim for TDIU.  

The appeal of the lumbar spine and TDIU claims was merged with a prior appeal for increased evaluations from a 1998 rating decision which continued a 30 percent rating for a left knee injury with patellectomy and a 20 percent rating for a right knee injury.  The Board granted the claim of service connection for a lumbar spine disability and remanded three claims (the TDIU claim and the two issues from the merged appeal) in a 2003 decision and remand.  

Following the 2003 decision and remand, the Veteran perfected an appeal of another claim, and four claims came before the Board on appeal in 2007.  All four of those claims were remanded.  Those claims, together with additional claims perfected for appeal since the Board's January 2007 remand, are before the Board at this time.  The Veteran was subsequently denied entitlement to service connection in a May 2008 rating decision.  

By substantive appeal submitted in July 2009, the Veteran requested a hearing before the Board.  In August 2009, the Veteran submitted a written statement withdrawing his requested hearing.  However, in January 2010, he requested a video conference hearing before the Board.  The Veteran subsequently testified at a video conference hearing before the undersigned in June 2013.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  The Board notes that the Veteran previously testified at a hearing in September 2002 before a Board Member that is no longer employed by the Board.  A written transcript of this hearing has also been associated with the claims file.  

In January 2012, the Board remanded the issues currently on appeal so that the Veteran could be scheduled for his requested video conference hearing.  The issue of entitlement to service connection for depression was also granted by the Board at this time.  

In addition to a physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  The Board has reviewed and considered the additional evidence associated with Virtual VA.  

The issues on appeal, among others, were again remanded by the Board in January 2014 for additional evidentiary development.  The present issues on appeal were again remanded by the Board in May 2015 for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran does not suffer from a current cervical spine disability that manifested during, or as a result of, active military service.  

2.  The Veteran does not suffer from a current cervical spine disability that was either caused by, or aggravated by, a service-connected disability, such as a lumbar spine disability.  

3.  The Veteran's service-connected disabilities, in their entirety, render him unable to obtain or maintain substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2015).  

2.  The criteria for establishing entitlement to TDIU benefits have been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The record contains letters, including an October 2007 letter sent to the Veteran prior to the adjudication of his claim of entitlement to service connection for a cervical spine disability, that addressed all notice elements listed under 3.159(b)(1).  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in April 2008, July 2014 and May 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA, private treatment records and Social Security Administration (SSA) records.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds there has been substantial compliance with its May 2015 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional evidence, including an addendum to the July 2014 VA examination report.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in August 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for a Cervical Spine Disability

The Veteran contends that he is entitled to service connection for a cervical spine disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current cervical spine disability that manifested during, or as a result of, active military service, nor does he suffer from a current cervical spine disability that was either caused by, or permanently aggravated by, a service-connected lumbar spine disability.  As such, service connection for a cervical spine disability is not warranted.  

The Veteran's service treatment records do not reflect that he suffered an injury to the cervical spine during active military service.  Evaluation of the spine and other musculoskeletal system was deemed to be normal during an April 1968 examination.  There is no mention of any chronic neck disability, any history of injury to the neck or mention of any symptomatology associated with the neck.  No such symptomatology was noted in the Veteran's report of medical history associated with this examination either.  As such, there is no evidence of a chronic cervical spine disability during the Veteran's period of active military service.  

Likewise, post-service treatment records do not reflect that the Veteran suffered from chronic symptomatology associated with the cervical spine within one year of his separation from active duty.  According to an August 1998 VA examination performed for the purpose of determining employability, the Veteran reported low back pain since 1985.  There was no mention of any disability associated with the cervical spine/neck.  However, a June 1998 VA medical record notes chronic pain in the neck extending into both upper extremities.  No opinion was offered relating this symptomatology to military service and a May 1998 VA treatment note indicates that the Veteran's neck pain extending through the arms had "been present for the past few weeks."  A separate May 1998 record notes that the Veteran had secondary pain in the neck due to his lumbar spine while a June 1998 treatment note indicates that the Veteran's neck pain began approximately 2 years earlier.  This would be nearly 30 years after the Veteran's separation from active duty.  A July 1998 record also notes a history of neck pain for only the past 2 years.  

According to a May 1999 private treatment note, the Veteran had a 6 to 7 centimeter scar on the right side of the neck at the base due to previous injury.  The nature of any previous injury was not indicated.  A June 2001 VA treatment record notes a diagnosis of degenerative disc disease of the cervical spine.  No opinion was offered relating this condition to military service or a service-connected disability such as a lumbar spine disability.  

The record contains a private magnetic resonance image (MRI) report dated August 2007.  The Veteran was noted to have neck pain with suspected radicular symptoms into the arms with tingling.  The Veteran was diagnosed with multilevel spondylosis.  It was noted that despite encroachment, there was no gross evidence of cord effects apparent.  There was concern regarding canal and neural foramina most apparent at C5-6.  No opinion was provided linking this disability to military service.  

The Veteran was afforded a VA examination of the cervical spine in April 2008.  It was noted that the Veteran fell 2 feet off of the stairs during military service and injured his lumbar spine.  The Veteran reported that the onset of his neck pain was in 1989 and he related the problem to falling.  The examiner diagnosed the Veteran with cervical spine degenerative disc disease with degenerative joint disease, without radiculopathy.  The examiner opined that, regarding this condition being related to, caused by or aggravated by his degenerative arthritis of the lumbar spine, this issue could not be resolved without resorting to mere speculation.  

According to a December 2013 CT (computed tomography) scan report, the Veteran had multilevel degenerative disease resulting in moderate spinal canal stenosis at C4-5, C5-6 and C6-7.  He also had multilevel neuroforaminal narrowing which was most prominent at C5-6 where it was mild to moderate in degree.  

In January 2014, the Board remanded this issue.  The Veteran was to be afforded a VA examination to determine the etiology of his current cervical spine disability.  Specifically, the examiner was asked to opine as to whether it was at least as likely as not that the Veteran's current cervical spine disability manifested during, or as a result of, active military service.  The examiner was also asked to opine as to whether it was at least as likely as not that the Veteran's current cervical spine disability was either (i) caused by, or (ii) permanently aggravated by a service-connected lumbar spine disability.  

The Veteran was afforded a VA examination of the cervical spine in July 2014.  The Veteran was noted to be suffering from degenerative arthritis of the spine and spinal stenosis.  The examiner reviewed the service treatment records and noted that while there was a history of a fall, the records were silent as to a neck injury.  Upon examining the Veteran and reviewing the remaining evidence of record, the examiner opined that it was less likely than not that the Veteran's current cervical spine disability manifested during, or as a result of, active military service, to include as due to an in-service fall as described by the Veteran.  There was insufficient evidence to warrant or confirm a diagnosis of an in-service cervical spine injury.  The examiner noted that the cervical spine degenerative disc disease diagnosed after service was a degenerative process involving the discs and vertebral bodies that underwent natural progression and was not aggravated by service.  Finally, the examiner concluded that the preponderance of the medical evidence did not support lumbar degenerative disc disease in the etiology or proximate cause of cervical spine degenerative disc disease.  A study on degenerative disc disease published in July/August 2009 showed that age, familial aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  

The record reflects that the examiner offered no opinion as to whether it was at least as likely as not that the Veteran's service-connected lumbar spine disability has aggravated his current cervical spine disability.  The claim was subsequently remanded in May 2015 so that an opinion regarding aggravation could be provided.  In September 2015, the examiner replied that based on a thorough review of VBMS, VVA, CPRS (VA consultations), the previous examination report and review of the Veteran's personal statement, there was no objective evidence to support progression or aggravation of a cervical spine disability by the service-connected lumbar spine disability.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a cervical spine disability.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

In the present case, there is no evidence of an injury to the cervical spine during active military service or evidence of chronic symptomatology associated with the cervical spine.  There is also no evidence of a cervical spine disability or associated symptomatology within one year of separation from active duty.  Rather, the Veteran reported in records dated 1998 - some 30 years after separation from active duty - that his neck symptomatology did not begin until either 2 weeks or 2 years earlier - depending on which record you rely on.  

While the April 2008 VA examiner was unable to offer an opinion regarding service connection without resort to mere speculation, the July 2014 VA examiner opined that it was less likely than not that the Veteran's current cervical spine disability manifested during, or as a result of, active military service.  Despite the Veteran reporting a fall in service that he related to his current cervical spine disability, the competent medical evidence of record did not support the allegation that a chronic cervical spine disability manifested as a result of this in-service fall.  The Board recognizes that the Veteran believes he is entitled to service connection for a cervical spine disability and that he has related this disability to an in-service fall.  However, the record does not contain any evidence to demonstrate that the Veteran has the requisite knowledge, training or expertise to offer a medical opinion as complex as linking a current cervical spine disability to a fall that occurred decades earlier with no reported symptomatology associated with the cervical spine.  As such, the Veteran's allegation is not competent evidence linking this disability to military service.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran's cervical spine disability is not secondary to his service-connected lumbar spine disability; nor has it been permanently aggravated as a result of his service-connected lumbar spine disability.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

While a May 1998 record notes that the Veteran had neck pain secondary to his lumbar spine disability, no rationale was provided in support of this opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The July 2014 VA examiner, however, explained that the preponderance of the medical evidence did not support lumbar degenerative disc disease in the etiology or proximate cause of cervical spine degenerative disc disease.  A study on degenerative disc disease published in July/August 2009 showed that age, familial aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  Furthermore, a thorough review of VBMS, VVA, CPRS (VA consultations), the previous examination report and review of the Veteran's personal statement, demonstrated that there was no objective evidence to support progression or aggravation of a cervical spine disability by the service-connected lumbar spine disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disease process affecting the Veteran's neck is etiologically related to a degenerative process affecting the lumbar spine, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed neck disability is related to his low back disability.  As such, service connection on a secondary basis is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, must be denied.

Entitlement to TDIU Benefits

The Veteran also contends that he is entitled to TDIU benefits.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that his service-connected disabilities render him unable to obtain or maintain substantial employment.  As such, the claim of entitlement to TDIU benefits is granted.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for a left knee injury with patellectomy, status post total knee arthroplasty with scars (rated as 60 percent disabling), depression (rated as 30 percent disabling), a right knee injury with scars (rated as 20 percent disabling), functional impairment of the left knee (rated as 20 percent disabling), degenerative arthritis of the lumbar spine (rated as 20 percent disabling), right knee degenerative joint disease (rated as 10 percent disabling), limitation of extension of the left knee (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), radiculopathy of the right lower extremity (rated as 10 percent disabling) and bilateral sensorineural hearing loss (rated as 0 percent disabling), for a combined disability evaluation of 90 percent.  As such, the Veteran does meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

According to a July 1998 vocational assessment report, the Veteran was qualified for jobs such as a manicurist, a fishing-reel assembler, a sorter, an addresser, a food checker, a time keeper and a denture waxer, among others.  

The record contains an August 1998 VA examination report.  The Veteran reported that he had not had any steady employment since his discharge from the service secondary to his knee problems.  He also noted back problems since 1985 with no history of injury.  The Veteran was diagnosed with the residuals of a left knee injury, the residuals of a right knee injury and degenerative changes of the lumbar spine.  The examiner concluded that as far as his employability, it was not thought that he would be able to do anything more than sedentary-type work at the most.  He was able to dress and drive himself and thus would be able to function at the sedentary level.  However, there is absolutely no way that he could ever return to his former jobs as a pulpwood loader, a cement finisher or an automobile mechanic.  He would be markedly restricted in his ability to bend, lift or carry.  He would also have markedly restricted ability for standing and walking as well as going up and down stairs or steps.  He should not work around moving machinery or unprotected heights.  He would be unable to squat or kneel.  

According to an August 2006 letter from VA Vocational Rehabilitation & Employment, the Veteran was found currently infeasible for employment due to his disabilities and current medical condition.  According to an April 2008 VA examination report, the Veteran had been retired since 1983.  

According to a July 2014 VA treatment note, the Veteran's conditions did not preclude him from finding and maintaining gainful employment.  It was noted that the duration of incapacitation as well as the functional limitations could be accommodated with employers in order to find and maintain the gainful employment.  

During a September 2002 hearing, he testified that he last worked with cars in the 1980s.  He stated that he left this position because his legs and feet were swelling up.  He said he went through rehabilitation but was told that he could not get another job because of his back.  It was noted that the Veteran completed the eighth grade.  He reiterated during his June 2013 hearing testimony that he only had an eighth grade education and that he was turned down by vocational rehabilitation.  

Viewing all of the above evidence in a light most favorable to the Veteran, the Board finds that TDIU benefits are warranted.  The record reflects a significant level of disability in the present case.  While it has been noted that the Veteran could perform sedentary work, or jobs such as "fishing reel assembler" or "denture waxer," the record does not reflect that this would be gainful employment.  Furthermore, the evidence of record reflects that the Veteran only has an eighth grade education and that he has been turned down by VA vocational rehabilitation services on multiple occasions.  As such, as of this time, the Board finds that the Veteran is unable to obtain or maintain a substantially gainful occupation as a result of his service-connected disabilities.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that TDIU benefits are warranted.  See 38 U.S.C. § 5107(b).  


ORDER

The claim of entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability, is denied.  

The claim of entitlement to TDIU benefits is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


